Citation Nr: 0523846	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In January 2004, the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD.  The veteran 
appealed that issue to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the matter for readjudication.  In an 
April 2005 Order, the Court granted the joint motion, vacated 
the Board's January 2004 decision, and remanded this case to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

In a November 2001 written statement, a counselling therapist 
at the Santa Barbara Vet Center indicated that the veteran 
sought treatment starting in August 1999.  Since then, he had 
undergone 29 individual sessions.  In a written statement 
filed with his March 2003 substantive appeal (VA Form 9), the 
veteran indicated that he had attended 29 individual sessions 
at the Santa Barbara Vet Center.  The treatment reports of 
these sessions are not of record.  Since the current level of 
the veteran's PTSD is at issue, a remand is necessary to 
obtain these records, associate them with the claims file, 
and consider them along with all the other evidence of 
record.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The Board should request from the Santa Barbara 
Vet Center all treatment records regarding the 
veteran, dated from August 1999 to the present.  Any 
obtained medical evidence should be associated with 
the veteran's claims file.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for PTSD.  If 
the benefits sought on appeal remain denied, the 
veteran and his representative should be provided with 
a supplemental statement of the case (SSOC).  The SSOC 
should contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence and 
applicable law and regulations considered pertinent to 
the issues currently on appeal since the January 2003 
statement of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


